Citation Nr: 0122201	
Decision Date: 09/07/01    Archive Date: 09/12/01

DOCKET NO.  96-23 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of a 
compression fracture of the L3 vertebra.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel







INTRODUCTION

The appellant had active duty for training as a member of the 
Army Reserve from February 3, 1981 to March 30,1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision by the 
New Orleans, Louisiana Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100 ; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The implementing regulations were 
adopted on August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA or the implementing regulations, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA and the implementing 
regulations.  However, it is the RO's responsibility to 
ensure that all appropriate development is undertaken in this 
case.  

In this regard service connection may granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training (ACDUTRA) or injury 
incurred or aggravated by inactive duty training (INACDUTRA).  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 1991 & Supp. 
2001).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306 (2000). 

Establishing service connection for a disability based on 
aggravation requires (1) evidence sufficient to show that a 
disease or injury preexisted service; (2) evidence showing an 
increase in disability during service sufficient to raise a 
presumption of aggravation of the disability; and (3) a lack 
of clear and unmistakable evidence to rebut the presumption 
of aggravation which may include evidence showing that the 
increase in severity was due to the natural progress of the 
disability.  38 C.F.R. § 3.306(b) (2000).

The evidence reflects that the appellant was hospitalized at 
a private facility in November 1976 for treatment of a 
fractured nose and compression fracture of the L3 vertebra.  
When evaluated in December 1980 and January 1981 in 
conjunction with entry into the Reserve, x-ray studies of the 
spine showed 40 percent healed compression fracture L3 with a 
split right lateral compression.  An examiner indicated that 
the appellant "has functionally normal back" and was fit 
for duty.  In March 1981 the appellant sustained an injury to 
his back when he slipped and fell down some stairs.  He was 
evaluated on several occasions, including by an Entrance 
Physical Standards Board.  At that time the assessment was 
old lumbar spine fracture now with compression of L3 and 
early degenerative changes.  It was the recommendation of the 
board that the appellant was unfit for induction into service 
due to his pre-existing condition.  He was subsequently 
discharged from the Reserve.  The evidence reflects 
postservice injuries and surgeries involving the lumbosacral 
spine.

In September 1999 the Board remanded this issue to the RO for 
an examination and an opinion by an orthopedist.  The VA 
medical examination was conducted in November 1999.  In 
September 2000 the Board again remanded this issue for an 
addendum by the examiner who conducted the November 1999 
examination.  This was accomplished in November 2000.  The 
evidence demonstrates that the VA examination in November 
1999 was not conducted by an orthopedist as requested by the 
Board.  This fact was duly noted by the appellant and his 
representative.  

The Board is aware of the appellant's desire to have a final 
decision entered in his case.  However, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
where remand orders of the Board are not complied with, the 
Board itself errs in failing to insure compliance.  Stegall 
v. West, 11 Vet. App. 268 (1998). 

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.159 (2000) and 
the implementing regulations, 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)), are fully complied 
with and satisfied. 

2.  A VA examination should be conducted 
by an orthopedist in order to determine 
the nature, severity, and etiology of any 
the low back disability, including the 
residuals of the compression fracture of 
the L3.  The examining specialist must be 
provided with the appellant's claims 
folder and a copy of this Remand for 
review prior to the examination.  It is 
requested that the examiner note in the 
report that the claims folder has been 
reviewed.  All tests deemed necessary 
should be performed.

Following the examination it is requested 
that the examiner render an opinion as to 
whether it is as likely as not that any 
low back disability is related to the 
March 1981 injury?

If it is determine that a low back 
disorder was present at the time of entry 
into ACDUTRA, whether it is as likely as 
not that the preservice low back 
disability underwent a chronic increase in 
severity beyond normal progression during 
ACDUTRA.  A complete rational for any 
opinion expressed must be included in the 
report.  The examiner's attention is 
directed to the December 1, 1980 report 
from the appellant's private physician, 
which is included in the service medical 
records.  

3.  After the above examination is 
conducted, the RO should review the claims 
folder to ensure that the foregoing 
requested development has been completed.  
In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





